Exhibit 99.1 Press release WiLAN and Vertu Enter Wireless License OTTAWA, Canada – December 9, 2015 – WiLAN (TSX:WIN) (NASD:WILN) today announced that Vertu Corporation has entered into a multi-year license agreement to WiLAN’s wireless patent portfolio including Wi-Fi, Bluetooth, HSPA and LTE-related technologies. Vertu’s handsets are noteworthy for their craftsmanship, luxury performance and technology. Over the years, Vertu has collaborated with world-leading brands such as Bentley, Bang & Olufsen, and Hasselblad. The royalty amount to be paid to WiLAN and all other terms of the license agreement are confidential. About WiLAN WiLAN is one of the most successful patent licensing companies in the world and helps companies unlock the value of intellectual property by managing and licensing their patent portfolios.The Company operates in a variety of markets including automotive, digital television, Internet, medical, semiconductor and wireless communication technologies.Founded in 1992, WiLAN is listed on the TSX and NASDAQ and is included in the S&P/TSX Dividend and Dividend Aristocrats Indexes.For more information: www.wilan.com.
